Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Knotts on February 24, 2021.

The application has been amended as follows: 

IN THE CLAIMS

6. (Currently Amended) The method of claim 5 further comprising controlling a surge relief valve to supply the compressed air to the plurality of pneumatic systems at the identified desired compressor operating map point while inhibiting the compressor from operating in a compressor surge condition.

7. (Currently Amended) The method of claim 5 further comprising controlling a heat surge control valve to supply the compressed air to the plurality of pneumatic systems at the identified desired compressor operating map point, inhibiting the compressor from operating in a compressor surge condition, and operating the compressor below the maximum allowable compressor air discharge temperature limit.

1 wherein the plurality of pneumatic systems comprise an air conditioning pack, the method further comprising: positioning an air conditioning pack flow control valve to a fully open position when an air conditioning pack demand is selected as the maximum air pressure from the performance demands; and regulating a position of the air conditioning pack flow control valve to regulate a compressed airflow rate delivered to the air conditioning pack when the air conditioning pack demand is not selected as the maximum air pressure.  

11. (Currently Amended) The method of claim [[3]] 1 wherein the plurality of pneumatic systems comprise an air conditioning pack, the method further comprising: positioning an air conditioning pack flow control valve to a fully open position when an air conditioning pack demand is selected as the maximum air pressure from the performance demands; and regulating an airflow rate to the remaining plurality of pneumatic systems.

13. (Currently Amended) The method of claim 1 further comprising: identifying a minimum desired pneumatic manifold pressure; and controlling a surge relief valve to maintain the identified minimum desired manifold pressure when the pneumatic system performance demands are low as in a case where most, or all of the plurality of pneumatic systems are not operating.

20. (Currently Amended) The compressed air system of claim 19 wherein the controller is further configured to: select a maximum air pressure from the identified maximum air pressures; select a minimum air temperature from the identified minimum air temperatures; and control an operation of the variable speed air compressor to supply the compressed air to the at least one of the plurality of pneumatic systems to meet the selected maximum air pressure and the minimum air temperature.

an engine core [[a power source]], the mechanical transmission includes a drive shaft configured to transmit power from the engine core [[power source]] to the variable speed air compressor for driving the variable speed air compressor.


Explanation for Changes:
 	The inclusion of “plurality of” before instances of “pneumatic systems” has been added in the relevant claims to be consistent with Applicant’s amendment to claim 1, line 7 of January 12, 2021.

The change of dependency of claims 10 and 11 has been made since claim 3 was canceled and included into claim 1.  

	The amendment to claim 21 was made to be consistent to claim 17.  Additionally, no “power source” and its equivalents thereof are discussed in the original disclosure.  Support for change to claim 21 is found in at least paragraph 0023.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816.  The examiner can normally be reached on M-F: 7:30-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A EDGAR/Primary Examiner, Art Unit 3745